--------------------------------------------------------------------------------

Exhibit 10.1

Equity Transfer Agreement

Transferor: Kwong Tai International Technology Limited (“Party A”)
Incumbent director: Huang Xiaomin ID Number: R076146 (9)

Transferee: iASPEC Software Co., Ltd. (“Party B”)
Legal representative: Jiang Huai Lin ID Number: 350582196909174053

Shenzhen Zhongtian Technology Development Company Ltd. (hereinafter refer to as
“the Company”), a wholly-owned company of Party A, with a registered capital of
50 million RMB (paid-in capital RMB 20,240,650 ), was founded in Shenzhen in
December 3rd, 2004.

Whereas, Party A desires to sell and transfer 100% of the equity interests of
the Company to Party B, and Party B desires to acquire and accept the assignment
from Party A, the legal ownership of the Company's shares. According to the
Company Law of the People's Republic of China and Contract Law of the People's
Republic of China, now, therefore, after amicable negotiation, the parties
hereby agree as follows:

I.

The price, closing date and mode of the equity assignment:

  1.

Party A owns 100% of the Company, according to the original memorandum and
articles of the Company, Party A invested RMB 50 million with a paid-in capital
of RMB 20,240,650 . Now Party A desires to transfer 100% of its shares of the
Company to Party B at a consideration of RMB 20,240,650, to be paid in the
currency of RMB. Party B desires to accept assignment from Party A and fully pay
up the registered capital.

        2.

The assignment fee shall be one-off paid by Party B to Party A as specified in
previous Clause within 30 days since the day this Agreement become effective.

II.

Party A hereby guarantees that it has all requisite power, authority and legal
capacity to execute and deliver this Agreement, and the equity interests is free
from any lien or hypothec, and without any third party recourse. Otherwise,
Party A shall bear all economy and legal liabilities herein arise.

III.

Allocation of shareholder rights and indebtedness (including debts and credits)

  1.

After the parties have affixed their signatures on the Agreement, the party B
shall receive the profits and assume the risks and loss in proportion to the
equity share of the Company (including the debts and credits before the
assignment).


--------------------------------------------------------------------------------


  2.

After Party B becomes shareholder of the Company, any loss caused by
untruthfully informing of liability before the assignment when the parties affix
their signatures on the Agreement occur to Party B, Party B has the right to
demand indemnification from Party A.

IV

Breach of Agreement

  1.

Party A and Party B shall perform their obligation once this Agreement become
effective. Any Party who fails to perform as stipulated in this Agreement shall
assume responsibilities according to the law and Clauses in this Agreement.

          2.

In the event of party B does not effect payment within the stipulated time
specified in this agreement, Party B shall pay to Party B a penalty sum of 3% of
the assignment amount for every overdue day. Any loss cause to Party A due to
Party B’s breach, Party B shall paid an extra indemnity to Party A should the
breach penalty is not sufficient to cover the actual loss.

          3.

In the event of Party A cause party B’s failing to change registration on
schedule or Party B failing to realize the purpose of entering this Agreement,
Party A shall pay to Party B a penalty sum of 3% of the assignment amount. Any
loss cause to Party B due to Party A’s breach, Party A shall paid an extra
indemnity to Party B should the breach penalty is not sufficient to cover the
actual loss.

V.

Alteration or rescission of the Agreement:

The Agreement can be altered or rescinded after consensus by both parties. An
alteration or rescission of Agreement shall be signed and notarized by Shenzhen
Notarization Office (Approval is needed from endorsing authority if the Company
is a foreign-funded company.)

VI.

Expenses

All expenses (such as notarization, assessment, audit and change of registration
with the Industrial and Commercial Administration) incurred in relation to the
execution of this Agreement shall be born by Party A.

VII.

Dispute resolution

In the event of any dispute, claim, question or difference arises with respect
to this Agreement or its performance or enforcement, the parties will use their
reasonable efforts to attempt to settle such dispute amicably; if the parties
cannot resolve the dispute, then it shall be resolved by Shenzhen Trade
Arbitration Commission based on the prevailing arbitration rules.

--------------------------------------------------------------------------------

VIII.

Binding effect

This Agreement shall become effective after Party A and the Party B have affixed
their signatures and seals on it and approved by the relevant endorsing
authority. (Approval is needed from endorsing authority if the Company is a
foreign-funded company.) Both parties should file change registration with
supervising authorities as the Agreement become effective.

IX.

This Agreement is in quintuplicate, party A, Party B, notary office,and the
endorsing authorities shall hold one copy each.

The Transferor (Party A): Kwong Tai International Technology Limited

Date: May 5, 2011

The Transferee ( Party B): iASPEC Software Co., Ltd.

Date: May 5, 2011

--------------------------------------------------------------------------------